Citation Nr: 0000703	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1974.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision from the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


The veteran was scheduled for a hearing before a Member of 
the Board in May 1999; however, the veteran, in electing not 
to attend the hearing, canceled his hearing request prior to 
the scheduled hearing date.  

As part of an October 1997 letter to VA, the veteran appears 
to raise the issue of entitlement to service connection for 
tinnitus.  As this issue has not been adjudicated by the RO, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 50 
decibels in the right ear and 58 decibels in the left ear, 
with speech recognition ability of 84 percent for the right 
ear and 82 percent for the left ear; the veteran has level II 
hearing impairment in the right ear and level IV hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record shows that the veteran 
complains of, in essence, decreased hearing.  Specifically, 
he asserts that he has difficulty understanding speech in 
background settings and complains of intolerance to loud 
sounds.  See VA audio examination report dated in July 1997.

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected bilateral hearing 
loss is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be associated with his claims folder 
and which have not already been sought are available.  The 
Board notes that generally claims for increased evaluations 
are considered to be well grounded.  Specifically, a claim 
that a disorder has become more severe is well grounded where 
the disorder was previously service-connected and rated, and 
the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).


Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1998); 64 Fed. Reg. 25202, 25206-25209 (to be codified at 38 
C.F.R. § 4.85 (1999)).  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The new regulations were not in effect when the 1997 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test, and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

As noted above, the veteran claims that his bilateral hearing 
loss disability has worsened and warrants an increased 
disability rating.  Disability evaluations are 

determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
VA's Schedule for Rating Disabilities (Schedule) represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such disabilities and 
their residual conditions in civil occupations.  38 C.F.R. § 
4.1 (1999).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

As previously indicated, when a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas, supra.  Therefore, the Board must evaluate the 
veteran's claim for an increased rating from June 10, 1999, 
under both the old criteria in the Schedule and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  However, the Board again points out that as the 
old and new regulations for evaluating a hearing loss 
disorder are identical, neither rating criteria can be more 
favorable to the instant claim since the criteria are 
identical.  (The Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) and (b), which were added by the change in 
regulation that became effective on June 10, 1999, are not 
pertinent in the instant case.)

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests 

in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a) and (d) (1999), as amended 
by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  See Lendenmann, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

In the instant case, the record shows that entitlement to 
service connection for "defective hearing" was granted, at 
a noncompensable evaluation level, by the RO by means of a 
rating decision dated in April 1975, following review of the 
veteran's service medical records and the report of a 
December 1974 VA examination.  The noncompensable evaluation 
assigned by the RO in April 1975 has remained in effect since 
that rating action.  

On VA audiological evaluation in October 1981, the veteran's 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) were 15, 30, 60, and 60 
dBs, respectively.  These results translate to an average 
puretone threshold of 41.25 decibels (dBs).  Speech 
audiometry testing revealed speech recognition ability of 96 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 15, 30, 65, and 60 dBs, respectively.  These 
results translate to an average puretone threshold 

of 42.5 dBs.  Speech audiometry testing revealed speech 
recognition ability of 96 percent in the left ear.  The 
report also noted that the veteran should continue to wear 
his hearing aid.  

A VA Summary Report of Examination for Loss of Organic 
Hearing Acuity, dated later in October 1981, included a 
diagnosis of bilateral high frequency sensorineural type 
hearing loss, moderate in the right ear and moderate to 
severe in the left.  

On VA audiological evaluation in March 1989, the veteran's 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz were 20, 45, 70, and 70 dBs, 
respectively.  An average puretone threshold of 51 dBs was 
provided.  Speech audiometry testing revealed speech 
recognition ability of 96 percent in the right ear.  The 
veteran's left ear auditory thresholds in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz were 20, 45, 65, and 75 
dBs, respectively.  An average puretone threshold of 51 dBs 
was provided.  Speech audiometry testing revealed speech 
recognition ability of 98 percent in the left ear.

A letter submitted by a private ear, nose, and throat 
specialist, dated in April 1989, shows that the veteran 
complained of continuing hearing loss deterioration.  The 
physician also recommended that the veteran be seen for 
hearing aid evaluation.  

As part of a VA Form 21-4138, Statement in Support of Claim, 
dated in May 1997, the veteran noted that he had been treated 
for his hearing problems at the VA outpatient clinic in 
Pensacola, Florida.  He also pointed out that he had received 
hearing aids from that medical facility.  In May 1997, 
treatment records dated from January 1996 to the present were 
sought from that facility by VA.  In June 1997, the RO was 
informed that the veteran had not been treated at the 
Pensacola, Florida, outpatient clinic during the above-noted 
time frame.  

The report of a VA audiometric examination conducted in July 
1997, the most recent medical evidence of record, shows that 
the veteran complained of bilateral hearing loss since 1974.  
He noted that he had difficulty understanding speech in 

background settings and complained of intolerance to loud 
sounds.  The diagnosis was mild to severe sensorineural 
hearing loss in the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  

Audiological evaluation accomplished the day of the 
examination revealed that right ear puretone thresholds in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 20, 
50, 65, and 65 dBs, respectively.  These results translate to 
an average puretone threshold of 50 dBs.  Speech audiometry 
testing revealed speech recognition ability (Maryland CNC) of 
84 percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 25, 60, 75, and 70 dBs, respectively.  These 
results translate to an average puretone threshold of 57.5 
dBs.  Speech audiometry testing (Maryland CNC) revealed 
speech recognition ability of 82 percent in the left ear.

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 50.  The 
percent of discrimination was 84.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 50 and 57 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.

The average puretone decibel loss for the veteran's left ear, 
upon the rounding up of the number 57.50, which was achieved 
by adding the loss at 1000, 2000, 3000, and 4000 Hz and 
dividing by four, was 58.  The percent of discrimination was 
82.  The resulting numeric designation for the left ear is 
IV.  See also 38 C.F.R. § 4.85, Table VI.

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of II for the 
better ear and IV for the poorer ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable evaluation under Diagnostic Code 6100.


The RO has applied the rating schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 dBs or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 dBs or more at 2,000 Hz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  This provision compensates 
for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise, and a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
amended regulations changed the title of Table VIa from 
"Average Puretone Decibel Loss" to "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average."  
See 64 Fed. Reg. 25202 (May 11, 1999).


Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the July 1997 VA examination were 55 dBs or greater, such 
findings were not present in all four of the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  Furthermore, the 
audiometric evaluation did not show puretone thresholds of 
either 30 decibels or less at 1,000 Hz or 70 dBs or more at 
2,000 Hz in either ear.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals



 

